Citation Nr: 0806954	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-29 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a left great toe 
disorder.

3.  Entitlement to service connection for left hand 
arthritis.

4.  Entitlement to service connection for right hand 
arthritis.

5.  Entitlement to service connection for residuals of a left 
ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from March 1983 to March 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board notes that the veteran's July 2005 substantive 
appeal included claims for service connection for vertigo, 
right inguinal hernia, aphthous stomatitis, and a sinus 
condition.  However, in an October 2006 rating decision, the 
RO granted these claims in full.  Thus, these issues are not 
currently before the Board on appeal.

The veteran testified at a Decision Review Officer (DRO) 
hearing in January 2006.  


FINDINGS OF FACT

1.  There is no competent evidence of a current diagnosis of 
a heart disorder.  

2.  There is no competent evidence of a current diagnosis of 
a left great toe disorder.  

3.  There is no competent evidence of a current diagnosis of 
left hand arthritis.  

4.  There is no competent evidence of a current diagnosis of 
right hand arthritis.  

5.  There is no competent evidence of a current diagnosis of 
residuals of a left ankle fracture.  


CONCLUSIONS OF LAW

1.  Service connection for a heart disorder is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).   

2.  Service connection for a left great toe disorder is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).   

3.  Service connection for left hand arthritis is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).   

4.  Service connection for right hand arthritis is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).   

5.  Service connection for residuals of a left ankle fracture 
is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Upon a review of the record, the Board finds that service 
connection for a heart disorder, left great toe disorder, 
arthritis of the left hand, arthritis of the right hand, and 
residuals of an ankle fracture must be denied.  A claim for 
service connection requires evidence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).

With respect to the veteran's claim for service connection 
for a heart disorder, he testified at his January 2006 DRO 
hearing that he experienced a heart attack while in service 
in 1991 and has suffered from intermittent chest pain ever 
since.  Service medical records confirm that he experienced a 
short episode of jabbing pain on the left side of his chest 
in January 1991 and periodic complaints of chest pain 
thereafter.  Although a May 2004 VA examination report 
indicated that the veteran complained of chest pain, his 
heart was found to be regular in rate and rhythm and there 
were no murmurs or gallops.  Chest X-rays obtained in April 
2004 showed that his cardiac silhouette was normal in size 
and shape.  Other than noting "chest pains, diagnosed with 
mild heart attack in 1991" there was no diagnosis of a 
current heart or chest condition.  Similarly, VA outpatient 
treatment records as well as private medical records do not 
reveal an objective cardiovascular diagnosis.  

With respect to the claim for service connection for a left 
great toe disorder, the veteran testified at his January 2006 
DRO hearing that he suffers from an ingrown toenail that 
first manifested in service.  However, the veteran conceded 
that he does not receive professional medical treatment for 
the condition.  The claims file reveals no objective 
diagnosis of a current left great toe disorder.

With respect to the claims for service connection for 
arthritis of the right and left hands, the veteran testified 
at his January 2006 DRO hearing that these conditions began 
when he served as a tank master gunner at Fort Stewart, 
Georgia, and was forced to work with his hands a lot.  
Although he indicated that he continues to receive treatment 
for both hands, his claims file does not reveal evidence of 
any diagnosis of arthritis.  The report of a May 2004 VA 
joints examination indicated that the veteran complained of 
pain in both hands.  However, examination of the right hand 
revealed full range of motion of all digits, no instability 
of the knuckles, and no synovitis or effusion.  X-rays of the 
right hand were normal.  The examiner noted that evidence of 
early arthritic changes were not evident clinically or 
radiographically; rather, they were only based on the 
veteran's subjective complaints.  The examiner concluded that 
the veteran's current hand complaints did not seem to be 
service-related because his X-rays did not show any 
abnormality.  Similarly, VA outpatient treatment records as 
well as private medical records do not reveal a diagnosis of 
arthritis in either hand.  

With respect to the claim for service connection for 
residuals of a left ankle fracture, the veteran testified at 
his January 2006 DRO hearing that he twisted his ankle in 
June 1985 and May 1988 and claimed his ankle has caused pain 
and discomfort ever since.  He further testified that he 
wears an ankle brace whenever he goes running.  Service 
medical records reveal the veteran sprained his left ankle in 
June 1985 and February 1988, and then twisted it in May 1988.  
There is no evidence of an in-service fracture.  The 
veteran's claims file reveals no evidence of treatment for or 
diagnosis of a current left ankle condition.    

The veteran's personal statements or opinions that he suffers 
from the above conditions, without evidence showing that he 
has medical training or expertise, is not competent evidence 
required to establish service connection.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu, 
2 Vet. App. at 494.

In addition, to the extent it may be argued that the 
veteran's testimony that he had been diagnosed as having any 
of these conditions simply relates what he was told by a 
physician, the Board finds such assertion unpersuasive.  
"[T]he connection between what a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In summary, in the absence of competent evidence of a current 
diagnosis of a heart disorder, left great toe disorder, 
arthritis of the left hand, arthritis of the right hand, and 
residuals of an ankle fracture, there is no basis to allow 
the veteran's claims.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for a heart disorder, left great toe disorder, arthritis of 
the left hand, arthritis of the right hand, and residuals of 
an ankle fracture.  38 U.S.C.A. § 5107(b).    

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in January 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  He was also asked to submit evidence and/or 
information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in a January 2007 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of [his or her] case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA service medical 
records, VA outpatient treatment records, and private medical 
records.  The veteran submitted additional records, written 
statements, and was provided an opportunity to set forth his 
contentions during the DRO hearing.  

In addition, the appellant was afforded VA medical 
examinations in May 2004.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a heart disorder is denied.

Service connection for a left great toe disorder is denied.

Service connection for left hand arthritis is denied.

Service connection for right hand arthritis is denied.

Service connection for residuals of a left ankle fracture is 
denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


